


110 HR 3858 IH: To improve the further development of water resources in

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3858
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To improve the further development of water resources in
		  Colorado and New Mexico, and for other purposes.
	
	
		1.Amendment to improve
			 development of water resourcesSection 16 of the Colorado Ute Indian Water
			 Rights Settlement Act of 1988 (Public Law 100–585) is amended as
			 follows:
			(1)By amending
			 subsection (c)(3)(B)(iii) to read as follows:
				
					(iii)Notwithstanding
				any other provision of law and in order to ensure that the Federal Government
				fulfills the objectives of the Record of Decision referred to in section
				301(b)(8)(F) of the Colorado Ute Settlement Act Amendments of 2000, the
				Secretary shall assure that not less than one-third of the funds referred to in
				clause (i) shall be expended for municipal or rural water
				development.
					.
			(2)By
			 amending subsection (f) to read as follows:
				
					(f)Limitations on
				disbursement of tribal resources fundsAny funds appropriated
				under this section shall be placed into the Southern Ute Tribal Resource Fund
				and the Ute Mountain Ute Tribal Resource Fund in the Treasury of the United
				States but shall not be available for disbursement under this section until the
				final settlement of the tribal claims as provided in section 18. The Secretary
				may, at the Secretary’s sole discretion, authorize the disbursement of funds
				prior to the final settlement in the event that the Secretary determines that
				substantial portions of the settlement have been completed. In the event that
				the funds are not disbursed under the terms of this section by December 31,
				2020, such funds shall be deposited in the general fund of the
				Treasury.
					.
			
